Citation Nr: 1515277	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-24 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disease, to include chronic obstructive pulmonary disease (COPD), asthma, and bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Appellant served on a period of service from February 1981 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In reviewing this case, the Board has not only reviewed the Appellant's physical claims file, but also the Appellant's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Appellant's claim.  See 38 C.F.R. § 19.9 (2014).

The Appellant's DD Form 214 notes that she was released from active duty for training for the period February 1981 to May 1981.  See Part 23.  In the Narrative Reason for Separation, it was noted that the Appellant was released from inactive duty training.  See Part 28.  Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  As the Appellant is seeking service connection for a disease, efforts must be undertaken to verify the type of service rendered. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, the Board notes that the record contains an August 2009 VA medical opinion stating that the Appellant's diagnosed chronic obstructive pulmonary disease is not related to her service.  The examiner reviewed the relevant service treatment records, noted the Appellant was hospitalized, was placed on inhalers, and seen for bronchitis.  However, the examiner provided no rationale to substantiate the opinion that the Appellant's COPD was not related to service; therefore an addendum opinion is required.   

In correspondence from the Appellant received in February 2015, the Appellant stated that she has a new address.  The Appellant's contact information must be updated.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1. Update the Appellant's address in all VA databases to the address listed in the February 2015 letter from the Appellant.

2.  In light of conflicting reports in Part 23 and Part 28 of the Appellant's DD Form 214, undertake appropriate efforts to determine whether the Appellant served on a period of active duty for training or inactive duty training for the period February 1981 to May 1981.

3. Thereafter, obtain an addendum opinion to the August 2009 VA examination report.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] including additional evidence submitted by the Appellant in November 2013 must be provided to and reviewed by the examiner.

The examiner is requested to provide an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any current COPD is etiologically related to service, including documented reports of "acute respiratory disease" in February 1981 and "asthmatic bronchitis" in April 1981.  The examiner must provide a supporting rationale.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that any current bronchitis is etiologically related to service, including documented reports of "acute respiratory disease" in February 1981 and "asthmatic bronchitis" in April 1981.  The examiner must provide a supporting rationale.  

(c) Whether it is at least as likely as not (50 percent or greater probability) that any current asthma is etiologically related to service, including documented reports of "acute respiratory disease" in February 1981 and "asthmatic bronchitis" in April 1981.  The examiner must provide a supporting rationale.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, readjudicate the issue of service connection for a respiratory disease, to include chronic obstructive pulmonary disease (COPD), asthma, and bronchitis.  If the benefit sought on appeal remains denied, the Appellant and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




